Wesley, J. (concurring).
I concur in the result reached by the majority but believe it necessary to expand upon the discussion of County Court’s ability to set aside defendant’s sentence pursuant to CPL 440.20 (1). Defendant did not question the propriety of her sentence on direct appeal (see, People v Bedell, 94 AD2d 982, lv denied 59 NY2d 971), or in the habeas corpus proceeding in Federal court. Furthermore, defendant seeks relief under CPL 440.20 (1) only.
The dissent acknowledges that the request by defendant for reduction of her sentence is not premised upon a constitutional attack on the sentence as originally imposed. Rather, the dissent asserts that defendant’s sentence is invalid as a matter of law "because [defendant’s] continued incarceration through the minimum term of 25 years violates the constitutional proscription against cruel and unusual punishment (see, US Const 8th Amend; NY Const, art I, §5)”. Although our Court does have the power "to strike down punishments as violative of constitutional limitations, the power must be *923exercised with especial restraint” (People v Broadie, 37 NY2d 100, 110, cert denied 423 US 950). The Court’s power to examine the constitutional dimensions of a State-imposed sentencing scheme, however, is limited to weighing the gravity of the offense against the danger the offender poses to society at the time the sentence is imposed (People v Broadie, supra, at 112; see also, People v Escobales, 146 Misc 2d 573, 575). I know of no authority that permits a mid-sentence constitutional assessment as proposed by defendant and the dissent, nor does the dissent provide us with one.
Our Court does have the statutory authority, as created by the Legislature, to review whether a sentence is harsh or excessive on direct appeal (CPL 470.15 [6] [b]). The dissent correctly notes that appellate courts pursuant to CPL 470.15 (6) (b) have on occasion exercised their discretion to reduce sentences, legally imposed, based upon progress towards rehabilitation through educational achievements (see, e.g., People v Chen, 176 AD2d 628; People v Chambers, 123 AD2d 270; People v Hiemel, 49 AD2d 769) and enrollment in substance abuse treatment or other counselling programs (see, e.g., People v Andrea FF., 185 AD2d 557; People v Chen, supra; People v Orr, 138 AD2d 416). All of those cases, however, represent an alteration of the sentence premised on changes in the individual’s life post plea, but prior to sentencing (see, People v Chambers, supra; People v Orr, supra); during the time between a successful appeal and resentencing (see, People v Hiemel, supra; People v Andrea FF., supra); or while a direct appeal was pending (see, People v Bagley, 128 AD2d 980; People v Chen, supra). The discretion exercised by appellate courts in those cases was delegated to them by the Legislature and does not have a constitutional genesis in the Eighth Amendment of the US Constitution or article I (§ 5) of the NY Constitution.
The Legislature may choose to extend additional discretion in this regard to the courts to resentence defendants based upon their rehabilitative efforts while in State custody (see, Fed Rules Crim Pro, rule 35 [b]). However, article IV (§ 4) of the NY Constitution and section 15 of the Executive Law vest authority to commute sentences for all offenses, except treason and cases of impeachment, with the Governor. The Governor’s guidelines for clemency require clear and convincing evidence (1) that the applicant has made exceptional strides in self-development and improvement; (2) that the applicant has made responsible use of available rehabilitative programs and identified treatment needs; and (3) that commutation of the *924sentence is in the interest of justice consistent with public safety and the rehabilitation of the applicant (Guidelines for Review of Executive Clemency Applications, reprinted in McKinney’s Cons Laws of NY, Book 18, Executive Law § 15, at 18-19). While the Governor’s guidelines closely parallel judicial considerations under CPL 470.15 (6) (b) (see, People v Andrea FF., 185 AD2d, supra, at 558-559), the power to grant clemency remains vested by law with the Governor and not with this Court.
Although the record gives only limited details surrounding the death of defendant’s daughter in 1980, it is clear that, as the dissent notes, defendant has been a model prisoner while incarcerated. She has changed her life and while doing so, has made significant contributions to other inmates through her writings and her programs in the areas of parenting and foster care. The sad truth remains that, under existing law, defendant has chosen the wrong forum for what may indeed be well-deserved relief.
The dissent concludes that "[rjequiring defendant to remain incarcerated for an additional 10 years amounts to cruel and unusual punishment”. However, the relief it suggests, imposing the minimum term of 15 years, does not necessarily resolve the constitutional issue as defined by the dissent. There is no guarantee that defendant will be paroled once she has served the minimum term and applies for parole in July 1995. There is no inherent constitutional right to parole (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 73). Determinations by the Parole Board are not subject to judicial review if done in accordance with State law (Executive Law § 259-i [5]; see also, Matter of Gonzalez v Rodriguez, 135 AD2d 633; Matter of Davis v New York State Div. of Parole, 114 AD2d 412).
Until the Legislature gives us authority to review a sentence based on the laudable efforts by a defendant during her term of imprisonment to change her life, such that the interest of justice requires a reduction in the minimum imposed, we are prohibited from doing so. I see no basis in the Eighth Amendment of the US Constitution or in article I (§ 5) of the NY Constitution that allows otherwise. The order appealed from must be affirmed.
Green, J. P., dissents and votes to reverse in the following Memorandum.